 In the Matter Of MALINA COMPANY, INCORPORATEDAND BENDYTHECORPORATIONandTEXTILEWORKERS UNION OF, AMERICAIn the Matter Of MALINA COMPANY, INC., AND BENDYTHE CORPORA-TIONandINDEPENDENT YARN' WORKERS ASSOCIATIONCases Nos. C-1319 and R-1417, respectively.DecidedSeptember 11, 1939Rayon Yarn Processing industry-Settlement:stipulation.providing for com-pliance with. the Act,including disestablishment of company-dominated,union,backpay in specified amount as to one employee in full satisfaction of his andUnion's claim and dismissal of petition-Order: enteredon stipulation.Mr. Albert Ornstein,for the Board.Silver & Bernstein,by,Mr. Edward S. Silver,of New York City,for the respondents.Seidman & Holzman,of New York City, for the Association.Mr. Alfred Udofj,of New York City, for the T. W. U. A.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONAND ..ORDERSTATEMENT.OF THE CASEOn May 23, July 7, and August 16, 1938, respectively, IndependentYarn Workers Association, herein called the Association, filed withthe Regional ' Director of the. Second Region (New York City) apetition, an amended petition, and a second amended petition,alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Malina Company, Inc., and BendytheCorporation, both.of New York City, .herein called the respondents,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, .49Stat. 449, herein called the Act.On' September 12, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of. National LaborRelations Board Rules and Regulations-Series1, as amended, or-15 N.L. R. B., No. 24.187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDduct it and to provide for an appropriate hearing upon due notice.On October 24, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the respondent, theAssociation, and upon the Textile Workers Organizing Committee,herein called the T. W. O. C:, a labor grganization -claiming torepresent employees directly affected by the investigation.Upon charges and amended charges duly filed by the T. W. O. C.,the Board, by the Regional Director, issued its complaint, datedDecember 5, 1938, against the respondents, alleging that the respond-ents had engaged in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), , (2), and (3) and Section 2 (6) and(7) of the Act. Copies of the complaint and" notice of hearingthereon were duly served upon the respondents, the T. W. O. C.,and the Association.On December 6, 1938, the Board, pursuant toArticle II, Section 37 (b), and Article III, Section 10 (c) (2), ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered the complaint case and the representation caseconsolidated for the purpose of hearing and for all other purposes.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondents (1) discharged and refused to rein-state one Lloyd Klenert, an employee, because he joined and assistedthe T. W. O. C., and engaged in other concerted activities for thepurposes of collective bargaining and other mutual aid and protec-tion; (2) dominated and interfered with the formation and adminis-tration of, and gave financial and other support and aid to, theAssociation; (3) by the above-mentioned activities, and by urging,persuading, and warning their employees to refrain from becomingor remaining members of the T. W. O. C., by threatening their em-ployees with discharge and other reprisals if they became or remainedmembers of the T. W. O. C., by keeping under surveillance themeetings and meeting places of the T. W. O. C., and by other acts,interfered with, restrained, and coerced their employees in the exer-cise of the rights guaranteed in Section 7 of the Act..On December 19, 1938, the respondents filed their answer to thecomplaint in which they admitted certain of'the allegations relatingto their businesses, but denied the allegations of unfair labor prac-tices.On December 21, 1938, the Association filed a petition forleave to intervene and for permission to file an answer to the com-plaint.This petition was granted by the Regional Director onDecember 22, 1938, and the Association was allowed to intervene inthe proceeding but only for the purpose and to the extent of partici-pating in that part of the proceeding which related to the Section8 (2) allegation of the complaint.Thereafter, the Association filedits answer in which it denied being dominated or interfered with in MALINA '.COMPANY, INCORPORATED189its formation or administration by the respondents, or that it receivedfinancial or other support and aid from the respondents.Pursuantto notice duly served upon the parties the hearing in this matter waspostponed from time to time and, on June 16, 1939, the Regional.Director postponed the hearing indefinitely.On-June 16, 1939, the respondents, the Association, Lloyd Klenert,the Textile Workers Union of America, and counsel for the Boardentered into the following' stipulation :STIPULATIONIt is hereby stipulated and agreed by and between MalinaCompany, Inc. and Bendythe Corporation, hereinafter calledthe Employers;' TextileWorkers Union of America, C. I. 0.,hereinafter called theUnion; Independent YarnWorkers'Association, hereinafter called the Association; Lloyd Klenert;and Albert Ornstein, attorney for the National Labor RelationsBoard, Second Region; that:I.Upon charges duly filed by .the Union, the National LaborRelations Board, hereinafter called the Board, by Elinore M.Herrick, Regional Director for 'the Second Region, acting pur-suant to :authority granted in Section 10' (b) of the NationalLabor Relations Act, 49 Stat. 449, hereinafter called the Act,and its Rules ,and Regulations, Series 1, as a-mended, hereinaftercalled the Rules and Regulations, Article IV, Section 1, issueditsComplaint on. the 5th day of December 1938 against theEmployers.II.A copy of the Complaint and Notice of Hearing thereon,and a copy of the Third Amended Charge together with a copy'of the Act and of the Rules and Regulations were duly servedupon the Employers, the Union', and the Association.III. "TextileWorkers Organizing Committee, C. I. 0.," and'"TextileWorkers Union of America, C. I. 0.," are the successivenames of the 'same organization, the latter name having beenadopted by.the said organization in May 1939.TextileWorkers`Organizing Committee, C. I. O.,, and Textile Workers Union ofAmerica, C. I. 0., affiliated with the Congress of Industrial'Organizations, is and. has been a labor organization within the.meaning of Section 2, subdivision '5, of the Act.IV. Independent Yarn Workers' Association is a labor organi-zation within 'the meaning of Section 2, subdivision 5, of theAct.'V. The Employers, the ' Union, the Association and LloydKlenert hereby waive in' the- above entitled matter the right to ahearing, to the taking of testimony or other evidence before a 190DECISIONSOF NATIONAL LABOR RELATIONS BOARDTrial Examiner, and to the making of findings of fact and con-clusions of fact and of law pursuant to the provisions of theAct by the Board.VI. This ;Stipulation together. with the petition, amendedpetition, and second amended petition filed with the Board, Sec-ond Region, under Section 9; subdivision (c), of the Act anddated respectively, May 19, 1938, May 27, 1938, and August 15,1938, and filed with the Board, Second Region, on May 23, 1938,July 7, ' 1938 and August 16, 1938, respectively ; and togetherwith the Order of the Board Directing Investigation and Hear-ing dated September 12, 1938, the Third Amended Charge datedand filed December 5, 19381' the Complaint dated December5, 1938, the Order of Consolidation of the Board dated Decem-ber 6, 1938, the Notices of Hearing in cases II-C-1830 andII-R-967, the Rules and Regulations of the Board; Series 1, asamended; together with the affidavits of service of the variouspapers mentioned in this paragraph and the various notices ofpostponement' and 'of continuance issued and served in theseproceedings ; together with the Answer of the Employers to theComplaint herein, said Answer being dated December 19; 1938,Motion of the Independent Yarn Workers' Association to Inter-vene and for Leave to File an Answer dated December 21, 1938;together with the copy of the Answer of the Regional Directorof the Second Region to the aforesaid Motion of the IndependentYarn Workers' Association dated' December 22; 1938; and to-getherwith the Answer of the Independent Yarn Workers"Association dated January 3, 1939, shall constitute the entire rec-ord in this proceeding and shall be filed with the Chief TrialExaminer of the Board at Washington, D. C.VII. This entire Stipulation is subject to the approval of theBoard.An Order of the 'Board approving this Stipulation, ifissued, -shall become part of the record in the above entitledmatter.If this Stipulation is not approved by the Board, theStipulation and all its parts shall be null and void and of no.effectand asif it had never been made.It is further stipulated and agreed by and between the partiesto this Stipulation, that : 'VIII. The. Employers admit' the facts stated in Appendix A,attached hereto and incorporated herein, are true.IX. Upon the entire record in 'the. above entitled proceed-ings, including this Stipulation, the Board may forthwith enterthe Order set' forth below in this paragraph, and upon appli-cation by the Board,' without further notice to the parties tothis Stipulation, the United States Circuit Court of Appeals for MALINA COMPANY,INCORPORATED191the Second Circuit,' or any other appropriate court as providedin Section 10, subdivision (e), of the Act, may enter a decreeenforcing said Order of the Board, and the parties to thisStipulation expressly waive their rights to contest the entryof such a decree.The Order referred to in this paragraph isas follows :The Employers, Malina Company, Inc. and Bendythe Cor-poration, their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any. manner dominating or interfering with the ad-ministration of the Independent Yarn Workers' Association, orwith the formation or administration of any other labor organ-other support to the Independent Yarn Workers' Associationand to any other labor organization of their employees.(b) In any manner interfering with, restraining or coercingtheir employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid and protection as`_guaranteedunder Section 7 of the National Labor Relations Act.(c)Discouraging membership in the Textile Workers Unionof America, C. I. 0., or, any other labor organization of theiremployees' own choosing, by discriminating in regard to hireand tenure of employment or other term' or condition of em-ployment.2.Take the following affirmative *action which the Board findswill effectuate the purposes of the, Act :(a)Withdraw all recognition from the Independent YarnWorkers' Association as the representative of any of their em-ployees for the purpose of dealing with the Employers concern-ing grievances, labor disputes, wages, hours of employment, andother conditions of employment, and completely disestablish theIndependent Yarn Workers Association as such representative.(b)Pay to Lloyd Klenert the sum of- five hundred dollars($500).(c)Post notices in conspicuous places about their Manhat-tanPlant and premises, stating (1) that Malina Company,Inc. and Bendythe Corporation will cease and desist as afore-said; (2) that Malina Company, Inc. and Bendythe Corpora-tionwill completely disestablish the Independent Yarn Work-ers'Association as such representative, andFurther,maintainsaid notices posted in conspicuous places as aforesaid for aperiod of at least sixty (60) consecutive days. 192DECISIONSOF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the Second Region ofthe Board in writing within ten (10) days from the date ofthe entry of this Order by the Board, what steps the Employershave taken to comply with this Order.And it is further orderedthat the petition, as amended, forInvestigation and Certification of Representatives, pursuant toSection .9 (c) of the Act, filed by the Association, be, and ithereby is, dismissed.X. Upon the payment of the sum of five hundred dollars($500) to Lloyd Klenert by the Employers, as provided forin paragraph IX., subdivision 2 (b) of this Stipulation, anyand all claims of said Lloyd Klenert and of the. Union in re-spect to said Lloyd Klenert as against the Employers, theirofficers,agents, successors, and assigns, shall be deemed, andshall thereby be, settled in full.XI. In the event that this Stipulation is approved by theBoard, it is hereby expressly understood and agreed that theterms of this Stipulation do contain the entire agreement ofthe parties to this Stipulation with respect to the entry of adecree by an appropriate court enforcing the Order set forthabove, in the manner hereinabove provided, and it is furtherunderstood and agreed that there is no verbal or other agree-ment of any kind which in substance or effect or in any wayrestricts the privilege of the Board to petition for the entryof a decree by an appropriate court enforcing said Order inthe manner hereinabove provided.APPENDIX AThe respondents concede jurisdiction and admit that theyare engagedin Interstate Commerce within the meaning of theStatute.The respondents purchase approximately ninety-fivepercent(95%) of their raw materials from points outside of the Stateof New York, which is shipped to said respondents by truckand rail.The respondentsselland ship approximately fifty-five percent(55%) of their finished products to points outside of the Stateof New York. Shipments are by rail and truck.On June 29, 1939, the Board issued its order approving theabove stipulation, making it part of the record herein, and trans-ferring the cases to the Board for action pursuant to the provisionsof the stipulation.On August 22, 1939, Textile Workers Union of America filed amotionto change the title of these proceedings by substituting the- MALINA COMPANY,INCORPORATED193name "TextileWorkers Unionof America"for the- name"TextileWorkers OrganizingCommittee"wherever it appeared in theseproceedings.On August24, 1939, the Board served all partieswith notice thatitwould, on September 8, 1939, unless sufficientcause to the contrary should then appear,substitute the name "Tex-tileWorkersUnion of America" for the name"TextileWorkersOrganizingCommittee"wherever it appears herein.No objectionshaving been filed, on September 8, 1939, the Board issued its ordersubstituting the name"TextileWorkersUnion of America" forthe name "TextileWorkersOrganizing Committee"wherever itappeared in these proceedings.Upon the stipulation and the entire record in the case,the Boardmakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSMalina Company,Inc., a New York corporation,has its principaloffice and place of business in New York City, and is engaged inthe sale and distribution of rayon yarns and related products.Bendythe Corporation,a New York corporation, has its princi-pal office and place of business in New York City, and is engagedin-the business of processing yarn.The respondents purchase approximately 95 per cent of theirraw materials outside the State of New York and sell and shipapproximately 55 per cent of their finished products to points outsidethe State of New York.The respondents concede the jurisdictionof the Board and admit that they are engaged in commerce withinthe meaning of Section 2 (6) of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic,and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation,. andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Malina Company, Inc., and Bendythe Corpora-tion, their officers, agents,successors,and assigns,shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of the Independent Yarn Workers Association,or with theformation or administration of any other labor organization of theiremployees,and from contributing financial and other support tothe Independent Yarn Workers Association and to any other labororganization of their employees; 194DECISIONS OF NATIONAL LABOR.RELATIONS BOARD(b) In any manner interfering with, restraining, or coercing theiremployees in the exercise of their rights to self -organization, to form,join, or .assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid and protection as guaranteed under Section 7 of the NationalLabor Relations Act;(c)Discouraging membership in the Textile Workers Union ofAmerica, C. I. 0., or any other labor organization of their employees'own choosing, by discriminating in regard to hire and tenure ofemployment or other term or condition of employment.2.Take the following affirmative action which the Board findswill effectuate the purposes of the Act :(a)Withdraw all recognition from the Independent Yarn Work-ersAssociation as the representative of any of their employees forthe purpose of dealing with the respondents concerning grievances,labor disputes, wages, hours of employment, and other conditionsof employment, and completely disestablish the Independent YarnWorkers Association as such representative;(b)Pay to Lloyd Klenert the sum of five hundred dollars ($500) ;(c)Post notices in conspicuous places about their Manhattanplant and premises, stating (1) that Malina Company, Inc., andBendythe Corporation, will cease and desist as aforesaid; (2) thatMalina Company, Inc., and Bendythe Corporation will completelydisestablish the Independent YarnWorkers Association as suchrepresentative, andFurthermaintain said notices posted in con-spicuous places as aforesaid for a period of at least sixty (60) con-secutive days;(d)Notify the Regional Director for the Second Region of theBoard in writing within ten (10) days from the date of the entryof this Order by the Board, what steps the respondents have takento comply with this Order.AND ITIsFURTHER ORDEREDthat thepetition,as amended, for In-vestigation and Certification of Representatives, pursuant to Section9 (c) of the Act, filed by the Association, be, and it hereby is,dismissed.